Citation Nr: 1402187	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis in the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971, from November 1990 to April 1991, from October 2001 to October 2002, and from June 2005 to August 2006.  He also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In pertinent part of that rating decision, the RO denied the claims for service connection for degenerative arthritis of the left knee and bilateral sensorineural hearing loss.

The Board remanded the claims in March 2011 to the agency of original jurisdiction (AOJ) for additional development.  The Board instructed the AOJ to obtain a complete copy of the Veteran's service treatment and personnel records, including records from this Reserve service, and any outstanding records of pertinent treatment.  The Board also instructed the AOJ to provide the Veteran with VA audio and joint examinations to determine the nature and etiology of his claimed disorders.

Based on the findings contained in an April 2011 VA audiology examination report, the Appeals Management Center (AMC), in a May 2011 rating decision, granted the claim for service connection for bilateral sensorineural hearing loss and assigned a noncompensable evaluation, effective from November 30, 2004.  The Veteran has not appealed that rating decision and the matter is no longer before the Board.

In August 2011, the Board found that the March 2011 remand directives had not been substantially completed and remanded the claim for service connection for degenerative arthritis of the left knee for additional development, to include obtaining service records.  The development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disorder.  August 2002 treatment records show he reported a history of a knee injury.  A specific knee was not indicated.  He reported left knee arthritis to a private provider in February 2003.  Neither treatment record shows a diagnosis of left knee arthritis.

The Veteran had a VA examination in April 2011 at which time he told the examiner that he injured his knee during service in 2001, but had had a prior diagnosis of arthritis in both knees.  He said his left knee had worsened since the injury.  The examiner diagnosed degenerative arthritis in both knees and found that the condition was symmetric in both knees.  He opined that it is more likely than not that the degenerative arthritis is due to the natural progression of the condition.  In the rationale, the examiner observed that the reported injury to the left knee in 2001 is not documented in any of the medical records.  Further, the Veteran reported that he had degenerative arthritis prior to the injury; therefore, the examiner concluded that the degenerative arthritis was not caused by the injury in 2001.  The examiner said it is plausible, or at least as likely as not, that the reported in-service injury aggravated the underlying degenerative arthritis of the left knee.  Unfortunately, this examination report is inadequate for rating purposes because the examiner does not address the correct standards necessary for finding a preexisting disability and identifying whether any preexisting disability was aggravated by service.  38 C.F.R. § 4.2.  As such, a remand for an addendum opinion regarding the etiology of the Veteran's left knee arthritis is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and any private treatment records identified by the Veteran.

2.  Thereafter, send the Veteran's claims file and copies of pertinent records on Virtual VA or VBMS to the April 2011 examiner for review.  If the examiner is not available, another examiner with sufficient expertise should be asked to review the materials.

After reviewing the evidence, the examiner is asked to opine whether the left knee arthritis clearly and unmistakably both (i) preexisted the Veteran's entry into active service from October 2001 to October 2002 or from June 2005 to August 2006, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of any period of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's left knee arthritis did not clearly and unmistakably preexist service or if a preexisting disability was clearly and unmistakably not aggravated by service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by active service?

The basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the examiner cannot provide the requested opinions without examining the Veteran, then the RO/AMC must schedule the examination.

3.  Finally, after undertaking any other development deemed necessary, review the entire record and readjudicate the Veteran's service connection claim on appeal.  If the claim is denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

